Name: Council Decision (EU) 2016/979 of 20 May 2016 concerning the accession of Croatia to the Convention drawn up on the basis of Article K.3 of the Treaty on European Union, on mutual assistance and cooperation between customs administrations
 Type: Decision
 Subject Matter: international affairs;  Europe;  cooperation policy
 Date Published: 2016-06-18

 18.6.2016 EN Official Journal of the European Union L 161/35 COUNCIL DECISION (EU) 2016/979 of 20 May 2016 concerning the accession of Croatia to the Convention drawn up on the basis of Article K.3 of the Treaty on European Union, on mutual assistance and cooperation between customs administrations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Act of Accession Croatia, and in particular Article 3(4) and (5) thereof, Having regard to the recommendation from the European Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Convention drawn up on the basis of Article K.3 of the Treaty on European Union, on mutual assistance and cooperation between customs administrations (2) (the Convention) was signed in Brussels on 18 December 1997. It enters into force 90 days after the notification of the completion of the constitutional procedures for the adoption of the Convention by the State, Member of the European Union at the time of adoption by the Council of the Act drawing up the Convention, which is last to complete that formality. (2) In accordance with Article 32(4) of the Convention, until the Convention enters into force, any Member State may, when giving the notification referred to in Article 32(2) of the Convention, or at any other later time, declare that as far as it is concerned the Convention is to apply to its relations with Member States that have made the same declaration. (3) Article 3(4) of the Act of Accession of Croatia (Act of Accession) provides that Croatia is to accede to the conventions and protocols listed in Annex I to the Act of Accession. Those conventions and protocols comprise, inter alia, the Convention. The Convention is to enter into force in relation to Croatia on the date determined by the Council. (4) In accordance with Article 3(5) of the Act of Accession, the Council is to decide to make all adjustments required by reason of the accession of Croatia to the conventions and protocols listed in Annex I to the Act of Accession, HAS ADOPTED THIS DECISION: Article 1 The Convention shall enter into force in relation to Croatia on the first day of the first month following the date of publication of this Decision. Article 2 The text of the Convention (3) in Croatian shall be authentic under the same conditions as the texts of the Convention in other languages. Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 May 2016. For the Council The President K.H.D.M. DIJKHOFF (1) Opinion of 28 April 2016 (not yet published in the Official Journal). (2) OJ C 24, 23.1.1998, p. 2. (3) The text in Croatian has been published in a special edition of the Official Journal (Chapter 19, Volume 014, page 156).